January 18, 2012 Stephen Krikorian Accounting Branch Chief US Securities and Exchange Commission Washington, DC 20549 Re: Titan Trading Analytics Inc. (“the Company”) Form 20-F for the fiscal year ended October 31, 2010 Filed April 29, 2011 File No. 000-25289 Dear Mr. Krikorian: In response to your letter dated January 11, 2012, we have amended the Form 20-F filing for the year ended October 31, 2010 to include the Audit Report for the year ended October 31, In addition, we acknowledge that: • The Company is responsible for the adequacy and accuracy of the disclosure in the filing; • Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and • The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please do not hesitate to contact me with any other questions or requests. Yours very truly, TITAN TRADING ANALYTICS INC. John Coulter Chief Executive Officer HEAD OFFICE #120, 4, A8 T6H 5R7 PHONE 780.438.1
